Title: To Thomas Jefferson from Collen Williamson, 11 June 1801
From: Williamson, Collen
To: Jefferson, Thomas


               
                  Honourable Sir
                  City of Washington Jun 11th 1801
               
               pleas remember that soon after your being apointed to the high office of presedente, I called upon you at your lodging and hade ashort Intercouse, one the subjct of the commissioners how they have behaved Towards me, and others that was in there employe and that I hade got a Judgment for the contents of my contract, thiy pleaded to refer the execution to the nixt court that if they hade any defence to make to bring it forward, and me to prove my servicess acordingly I attended the court with my prooffes but the commissioners nor any witness from them did not apear the trouth is they hade non that could be acartaind as awitness except Hoban hade been admited who has led them into all the mischef that has been Don in the city, as they did not attende I have got a dispensation from the court, to exemen the witness here, it is asmall mater for the commissioners to be throwing away the publice money as they have don in defence of a Just caus, I was looked upon by all the Information that the first commissioners could find to be the only man fitest for the task, and it is surtaint hade I been alowed to conduct the work in ginerel as my contract expresses, it would have been good for the publice as well as for me, but then how could the thives have hade liberty to steale and take the public matereals as they have don to agreat extente I was early instructed in archectry altho I only was employed heer as master mason, and in different stages of the work was under the necessity of giving instructions to him who was apointed to instruct me I built the first story of the presidents House and brought all the capatols above ground; before my dismission from the publice emplye and it is to be seen what hand was made of it after wards, as I still supose my self in the publice employe at least untill the laws of the land shall discharge me, I thought it my deuty to Inform your execelency which I expect will atone for troubling you I should be verry hapy I hade somthing to do in the way of my business, while I expect to be paid I expect it will not apear to your excellency asmall mater that I was Indulged to come from New york where I hade the best of employe and be treated as I have been
               Honoure sir I am with great Respect your most obedent Houmble servnt
               
                  
                     Collen Williamson
                  
               
            